Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven C. Hurles on Thursday September 8, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A hammer, comprising:
a head and a handle extending from said head;
said head having a front portion with a striking face and a pair of cheeks and a pair of claws extending to distal ends, said distal ends of said claws lying in a common first plane with a lower surface of the front portion and with a shoulder on said cheeks; 
said front portion is polygonal and further defines an upper most surface extending linearly in a second plane which is parallel to the first plane;  
at least a portion of said handle extending linearly and perpendicularly to said first plane for allowing a user to draw a straight line which is perpendicular to the first plane; 
one surface of said handle including a plurality of angle indicia with lines that point directly towards the distal ends of the claws so that the hammer can be rotated about a pivot point established by the distal ends of the claws to a desired angle so that a line at that angle can be drawn using the handle as a guide; and
a gripping portion of the said handle comprising a pair of bubble levels oriented perpendicular to one another to measure an orientation of an object when either the uppermost surface or at least one of the lower surface, the shoulder and the distal ends of the claws are placed against the object.


2.	(Cancelled)

3.	(Cancelled)

4.	(Cancelled)

5.	(Cancelled)

6.	(Currently amended)	The hammer as set forth in claim 1 wherein said handle further includes measurement indicia which indicates distance from said first plane.

7.	(Cancelled)

8.	(Original)	The hammer as set forth in claim 1 wherein hammer is fourteen and a half inches long.

9.	(Original)	The hammer as set forth in claim 8 wherein at least a portion of said handle of said hammer is one and a half inches wide.

10.	(Original)	The hammer as set forth in claim 1 wherein a magnet is attached with said handle.

11.	(Original)	The hammer as set forth in claim 1 wherein said handle has a plurality of spaced apart notches.

12.	(Original)	The hammer as set forth in claim 11 wherein said head has a groove for receiving a projection on a surface and wherein a writing instrument can be placed in one of said notches and said hammer can be rotated about the projection to draw a circle.

13.	(Previously Presented)	The hammer as set forth in claim 1 wherein the head of the hammer includes a pair of staple grooves that are configured to hold staples.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
September 8, 2022						Primary Examiner, Art Unit 3723